Citation Nr: 1521276	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of service connection for a psychiatric disability.

2.  Whether there is new and material evidence to reopen a claim of service connection for a cervical spine disability.  

3. Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty training from July to November 1979 with additional service in the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A hearing before the undersigned Veterans Law Judge was held in April 2014.  The hearing transcript has been associated with the claims file.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The reopened claim of entitlement to service connection for a cervical spine disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A June 1988 rating decision that denied service connection for a psychiatric disorder and a cervical spine disorder is final.  

2.  The evidence added to the record subsequent to the June 1988 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder or raise a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder. 

3.  The evidence received subsequent to the June 1988 decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disorder.


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  VAOPGCPREC 6-2014.  

The appellant was provided all required notice in June 2010, prior to the initial adjudication of the claims.

The record reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained, including VA treatment records dated in the 1980s.  In this regard, the Board notes that the record includes National Guard treatment and examination records and that records associated with a claim for disability benefits by the Social Security Administration (SSA) were requested, but SSA reported the records are not available.  Neither the Veteran nor his representative has identified any outstanding, existing postservice evidence that could be obtained to substantiate a claim.  The Board is also unaware of any such evidence.  Finally, the Board notes that VA has no duty to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented so the Board need not discuss the adequacy of any examination or opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007). 

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis: Psychiatric Disability 

Entitlement to service connection for a psychiatric disability was denied in November 1982 and June 1988 rating decisions because the evidence did not show that the Veteran had a service-connectable psychiatric disability that was incurred in or otherwise related to a period of  active service.  Evidence of record at the time of the decisions included medical diagnoses of schizophrenia, anxiety disorder, mood disorder, and personality disorder, to include while the Veteran was a member of the National Guard, and histories from the Veteran relating the psychiatric disorder to service, to include to a reported head injury during service and symptoms during active service.  The Veteran was notified of the decisions and his appellate rights but did not appeal.  

Evidence added to the record since the time of the June 1988 decision includes statements from the Veteran and medical records, to include VA treatment records dated during the 1980s.  The Veteran's statements and histories and the treatment records added to the record are cumulative of previously considered evidence, which already reflected evidence of psychiatric symptoms and diagnoses of psychiatric disabilities, including while the Veteran was a member of the National Guard.  This new evidence, like the previously considered evidence, does not suggest that a psychiatric disability began during the Veteran's 1979 active duty training or was related to an alternate period of duty for training.  

In sum, the evidence submitted since the last final denial is cumulative of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating that a current psychiatric disorder began during or is otherwise related to a period of active service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  

Factual Background and Analysis: Cervical Spine Disability

Entitlement to service connection for a cervical spine disability was denied in November 1982 and June 1988 rating decisions because the evidence did not show that the Veteran had a cervical spine disability that was incurred in or otherwise related to a period of  active service.  Evidence of record at the time of the decisions included medical records revealing diagnoses of cervical myositis and strain and histories from the Veteran of "back" pain since service.  The Veteran was notified of the decisions and his appellate rights but did not appeal.  

Evidence added to the record since the time of the June 1988 decision includes the Veteran's testimony of neck symptoms during and since service.  This evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a link between active service and a current cervical spine disability; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for service connection for a psychiatric disorder is denied. 

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a cervical spine disorder is granted.




REMAND

After consideration of the evidence, the Board has determined that the claim of service connection for a cervical spine disorder warrant reopening.  However, this matter has not been adjudicated in the first instance by the agency of original jurisdiction, and due process mandates that the matter be remanded in accord with Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action: 

Adjudicate the claim of service connection for a cervical spine disorder on the merits.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


